586 F.2d 607
Mrs. Johanna S. LAINE, Plaintiff-Appellant,v.Effie Louise WRIGHT, Defendant-Appellee.Grete Ann LAINE, Plaintiff-Appellant,v.Effie Louise WRIGHT, Defendant-Appellee.
No. 78-2139

Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Dec. 15, 1978.
Joe B. Tucker, Ringgold, Ga., for plaintiff-appellant.
J. Clinton Sumner, Jr., Rome, Ga., for defendant-appellee.
Before GOLDBERG, AINSWORTH and HILL, Circuit Judges.
PER CURIAM:


1
The judgment of the district court dismissing the case of each of the appellants (consolidated here) is affirmed based upon the opinion of the district judge dated February 7, 1978 and that court's order on reconsideration dated March 28, 1978.  The pertinent parts of those orders (the court having also considered some contentions in another related case not before us) are attached hereto as an Appendix.


2
AFFIRMED.

APPENDIX

3
"UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF GEORGIA
ROME DIVISION
MRS. JOHANNA S. LAINE
CIVIL ACTION FILE

4
v.                     NUMBER C77-128R

EFFIE LOUISE WRIGHT
GRETE ANN LAINE
CIVIL ACTION FILE

5
v.                     NUMBER C77-129R

EFFIE LOUISE WRIGHT


*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409